Bicknell, C. C.
— This was a suit for divorce; the appellant filed a complaint for divorce on the ground of abandonment. The appellee filed a cross complaint, alleging that the plaintiff abandoned him; the appellant obtained a decree for a divorce with $100 alimony, and she appeals from the alimony and claims she ought to have at least $1,000.
The appellee is seventy-five years old and the appellant is his seventh wife, and he is her fourth husband.
They were married in August, 1876, and lived together until October, 1877, about fourteen months. She then went from Antioch, where they lived, to visit a sick son, by a former marriage, at Lafayette, and he went to Missouri, and they have not lived together since. The evidence shows that the appellee owns real estate of the value of $2,500, and that the appellant has a house and other property of her own. It appears, also, that the appellee maintained his wife during the marriage very comfortably, and spent $26 in repairs upon her property, and has permitted her to retain about $130 worth of personal property, which was left by him at his home when he went to Missouri. Altogether, including the alimony, she will have received, besides a comfortable support, about $250 for her fourteen months’ residence with the appellee. Ordinarily, where a wife fulfils her obligations, and is divorced without her fault, she ought to receive as alimony more than $100 where her husband’s property is worth $2,500. But the appellant did not fulfil her obligations as a wife. She refused to permit the appellee to exercise his conjugal rights to her person, without giving any reason or excuse therefor. Under such circumstances, the decree of the *560court below for alimony was large enough. There was no error in overruling the motion for a new trial. The judgment of the court below ought to be affirmed.
Pee Cueiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be and it is hereby in all things affirmed, at the costs of the appellant.